                                                                USDC SDNY
UNITED STATES DISTRICT COURT
                                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                ELECTRONICALLY FILED
-------------------------------------------------------X
                                                                DOC #: __________________
UNITED STATES OF AMERICA                                        DATE FILED: __June 24, 2021___


                 v.                                                   16-CR-670 (KMW)
                                                                            ORDER
MARIA MAGDALENA ALMONTE,

                                   Defendant.
-------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        On August 17, 2020, Defendant’s petition pursuant to 28 U.S.C. § 2255 was dismissed.

(ECF No. 310.) In addition, on November 4, 2020, Defendant’s motion for compassionate

release was denied.      (ECF No. 325.)

        On June 3, 2021, the Court received a “Motion for Hardship Credit for Hard Time

Served,” dated May 26, 2021.          (ECF No. 353.)       The motion invokes “several protections under

the Fourteenth and Fifth Amendments of the United States Constitution” and asserts that “two

days credit” are warranted for each day served by Defendant at FCI Aliceville.          (See id. at 1.)

        It is hereby ORDERED that:

        1. On or before July 12, 2021, the Government shall respond to Defendant’s motion.

        2. The Clerk of Court is respectfully directed to mail a copy of this Order to Defendant,

             along with a copy of ECF No. 325.


Dated: New York, New York
       June 24, 2021
                                                                    /s/ Kimba M. Wood
                                                                     KIMBA M. WOOD
                                                                  United States District Judge
